DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 10/20/2022 responsive to the Office Action filed 08/23/2022 has been entered. No claims are not presently amended. Claims 8-14 were previously canceled. Claims 1-7 and 15-20 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 6-9 filed 10/20/2022, with respect to claims 1 and 15 under 103 have been fully considered but are not persuasive.
Applicant argues that:
“the combination of Crawford and Tsai do not disclose or teach each of at least "three elements"… including: (1) "identify an unsupported contour 95 of the inner surface of the shell that extends downwardly into the cavity but does not intersect with the lattice 42 and is therefore unsupported", (2) "define a segment 104 that connects the unsupported contour to the lattice", and (3) "operate the portions of the three-dimensional printing apparatus including the light engine to print the supported shell including... the segment that connects the unsupported contour to the lattice." (pages 6-7); 
“all of the illustrated embodiments of Crawford (see Crawford, FIGS. 5-9 and below) illustrate objects that have flat tops in which the three elements would be of no improvement… Thus, there is no problem, motivation, or teaching in the primary reference Crawford that would lead one to look to a secondary reference to solve a problem that is never presented nor existed in the context of Crawford. Thus, one skilled in the art would see the solution of Crawford and it would be sufficient and optimal for the examples so illustrated.” (page 8); and 
“Tsai does disclose internal cavities (FIGS. 5A-5C of Tsai) but none of those illustrated have an unsupported contour extending downward into a cavity… Tsai also discloses forming support elements P1-P3 (see below) for supporting flat and external surfaces to a platform… But nowhere is Tsai is there disclosure of any of Applicant's recited three elements.” (page 9)
These arguments are found to be unpersuasive because:
Firstly, Crawford teaches the internal lattice structure 94 in the shell structure 92 in order to maintain the desired dimensional configuration of the shell structure from non-uniformly deforming as the build material solidifies and shrinks (Co 7 li 12-28). Even if Crawford merely illustrates the objects that have flat tops in which the three elements would be of no improvement in Figs. 5-9, Crawford teaches forming a shell structure of a desired dimensional configuration, thus does not exclude forming a shell which has an overhanging portion or a portion extending downwardly. Applicant’s allegation is illogical since it is a wrong generalization merely based on the exemplary illustrations. 
Secondly, Tsai teaches that if the 3D model has a plurality of protruding portions, an overhanging portion which is apparent and not supported may be produced, and as a result, when the overhanging portion is being printed, the overhanging portion may collapse, and the printing action may then fail (Pa [0004]), thus the overhanging portion of the 3D model may be supported by the at least one support element, so as to prevent the overhanging portion from collapsing (Pa [0008]). Tsai further teaches printing support elements P1 and P2 according to first slice information L1 (Pa [0017]) which extends downwardly with respect to the layer L2 (Fig. 1), and teaches that if the processor 130 determines that a distance between the adjacent first support points is greater than a predetermined distance, the processor 130 sets a new support point between the adjacent first support points (Pa [0029] and Figs. 4C, 4D and 5C). That is, Tsai teaches identifying an unsupported contour that extends downwardly, and defining a new support point between the adjacent two support points if a distance between the adjacent two support points is greater than a predetermined distance, and then printing a support element connected to the support point on the platform according to the location of the support point, so that the 3D model is supported by the at least one support element and fixed to the platform (Abstract). 
Since in Crawford, the continuous segments that attach across the shell structure are formed so as to maintain the desired dimensional configuration of the shell structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crawford with the teachings of Tsai and perform Tsai’s method on the portion of the shell which extends downwardly into the cavity such that one would provide new segments connected to the unsupported portion of the shell which extends downwardly with the lattice structure in order to support the extending portion of the shell and maintain the shell structure i.e., the processor identifies an contour of the shell that extends downwardly but is not supported by any segments of the lattice structure; defines a new support point between the adjacent two support points (the points which are connected by segments of the lattice structure to the lattice structure) if a distance between the adjacent two support points is greater than a predetermined distance; and then prints a support element (a new segment) connected to the lattice structure according to the location of the new support point, so that the shell structure is supported and maintained the desired dimensional configuration.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 6,936,212) in view of Tsai (US 2020/0061923) (All of record).

With respect to claims 1 and 15, Crawford teaches a three-dimensional printing apparatus (“the apparatus 10”, Fig. 1) configured for fabricating a supported shell (“a shell structure 92”, Fig. 4) comprising: 
a resin vessel (“a reservoir 49”, Co 9 li 34) configured to contain photocurable resin (“the curable phase change build material 22”, Co 13 li 6) (Fig. 1); 
a light engine (“an actinic radiation source 36”, Co 11 li 19-20 and Fig. 1); 
a controller (“40”) including a processor coupled to an information storage device (“microelectronic memory”) storing executable instructions that in response to the execution by the processor operate portions of the three-dimensional printing apparatus (“The processed data transmitted to the computer controller 40 can be sent by any conventional data transferable medium desired, such as by magnetic disk, magnetic tape, microelectronic memory, network connection, or the like. The computer controller processes the data and executes the signals that operate the apparatus to form the object.”, Co 11 li 54-59) to at least: 
receive initial data defining a three-dimensional article inherently having an outer surface (“An external computer 34 generates or is provided with a solid modeling CAD data file containing three-dimensional coordinate data of an object to be formed.”, Co 11 li 43-45); 
process the initial data to define the supported shell (“the computer controller which processes the computer data to establish the layer data which includes the data representing the internal lattice structure.”, Co 11 li 60-63) including: 
define a shell having the outer surface of the three-dimensional article and an opposing inner surface that defines an inner cavity (“a shell structure 92 of a desired dimensional configuration”, Co 7 li 13 and Figs. 4-9); and
define a lattice (“The internal lattice structure 94”) within the inner cavity that intersects with and couples to points of the inner surface of the shell (“The internal lattice structure 94 interconnects with the shell structure 92 in all three dimensions”, Co 7 li 15-16); and
operate the portions of the three-dimensional printing apparatus including the light engine to print the supported shell (“The computer controller processes the data and executes the signals that operate the apparatus to form the object.”, Co 11 li 58-59 and “The data transmission route and controls of the various components of the SDM apparatus are represented as dashed lines at 42.”, Co 11 li 65-67) including: 
the shell having the outer surface of the three-dimensional article and the opposing inner surface (“a shell structure 92 of a desired dimensional configuration”, Co 7 li 13 and Figs. 4-9); and 
the lattice that intersects with and couples to points of the inner surface of the shell (“The internal lattice structure 94 interconnects with the shell structure 92 in all three dimensions”, Co 7 li 15-16). 

Crawford teaches that the object 90 comprises a shell structure 92 of a desired dimensional configuration and the internal lattice structure 94 which is formed of a plurality of continuous segments that attach across the shell structure of the layer interconnects with the shell structure 92 in all three dimensions so as to maintain the desired dimensional configuration of the shell structure from non-uniformly deforming as the build material solidifies and shrinks (Co 7 li 12-28), but is silent to identifying an unsupported contour of the inner surface of the shell that extends downwardly into the cavity but does not intersect with the lattice and is therefore unsupported; and defining a segment that connects the unsupported contour to the lattice, so printing the segment that connects the unsupported contour to the lattice.
In the same field of endeavor, three dimensional printing apparatus, Tsai teaches that if the 3D model has a plurality of protruding portions, an overhanging portion which is apparent and not supported may be produced, and as a result, when the overhanging portion is being printed, the overhanging portion may collapse, and the printing action may then fail (Pa [0004]), thus the overhanging portion of the 3D model may be supported by the at least one support element, so as to prevent the overhanging portion from collapsing (Pa [0008]). Tsai further teaches printing support elements P1 and P2 according to first slice information L1 (Pa [0017]) which extends downwardly with respect to the layer L2 (Fig. 1), and teaches that if the processor 130 determines that a distance between the adjacent first support points is greater than a predetermined distance, the processor 130 sets a new support point between the adjacent first support points (Pa [0029] and Figs. 4C, 4D and 5C). That is, Tsai teaches identifying an unsupported contour that extends downwardly, and defining a new support point between the adjacent two support points if a distance between the adjacent two support points is greater than a predetermined distance, and then printing a support element connected to the support point on the platform according to the location of the support point, so that the 3D model is supported by the at least one support element and fixed to the platform (Abstract).
Since in Crawford, the continuous segments that attach across the shell structure are formed so as to maintain the desired dimensional configuration of the shell structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crawford with the teachings of Tsai and perform Tsai’s method on the portion of the shell which extends downwardly into the cavity such that one would provide new segments connected to the unsupported portion of the shell which extends downwardly with the lattice structure in order to support the extending portion of the shell and maintain the shell structure i.e., the processor identifies an contour of the shell that extends downwardly but is not supported by any segments of the lattice structure; defines a new support point between the adjacent two support points (the points which are connected by segments of the lattice structure to the lattice structure) if a distance between the adjacent two support points is greater than a predetermined distance; and then prints a support element (a new segment) connected to the lattice structure according to the location of the new support point, so that the shell structure is supported and maintained the desired dimensional configuration.

With respect to claims 2 and 16, Crawford as applied to claims 1 and 15 above teaches that defining the shell inherently includes offsetting the outer surface of the three-dimensional article inwardly to define the inner surface of the shell.

With respect to claim 3, Crawford as applied to claim 1 above further teaches that the lattice is a repeating arrangement of unit cells that are individually one of cubic, hexagonal, rhombohedral, triclinic, monoclinic, tetrahedral, and shortened tetrahedral (“a triangular cross-sectional shape.. the square cross-section shape… any polygonal configuration may be used such as a hexagon, octagon, decagon, and the like.”, Co 8 li 5-8).

With respect to claims 4 and 17, since Crawford as applied to claims 1 and 15 above teaches that when practicing the present invention with this apparatus, it is the computer controller which processes the computer data to establish the layer data which includes the data representing the internal lattice structure (Co 11 li 59-63), and the object is formed in a layerwise manner in the X-Y plane and when forming each layer, the build material is dispensed along a plurality of continuous segments that attach across the shell structure of the layer being formed (Co 7 li 20-25). Thus, the combination teaches that identifying the unsupported contour inherently includes slicing at least a portion of the shell into contours and identifying an unsupported protruding portion (an overhanging portion) not intersecting with the lattice.

With respect to claims 5 and 18, the combination as applied to claims 1 and 15 above teaches that defining a segment includes arraying at least one point upon the unsupported contour and then coupling the point to the lattice (Crawford, “segments that attach across the shell structure of the layer interconnects with the shell structure”, Co 16-17 and 23-25).

With respect to claims 6 and 19, the combination as applied to claims 1 and 15 above teaches that defining the segment inherently includes defining a contour point upon the unsupported contour to support the unsupported overhanging portion on the shell, and since Crawford teaches the internal lattice structure 94 comprises the vertically extending supports 96 (Co 7 li 30), one would have appreciated that the segment to support the unsupported overhanging portion of the shell defines an angle of zero degree relative to a vertical direction, and is connected to the vertically closest point of the lattice to form the vertically extending supports.

With respect to claims 7 and 20, Crawford as applied to claims 1 and 15 above further teaches that the lattice is formed by lattice segments that are individually defined by a pair of crossed sheets (Figs. 4 and 9).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742